Citation Nr: 0304281	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  92-02792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for atrophy of the 
testicles with ecchymosis of the scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and Dr. LaCour


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971, and from August 1971 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1990 RO decision which, in pertinent part, 
denied service connection for atrophy of the testicles with 
ecchymosis of the scrotum.  The veteran testified at hearings 
conducted at the RO in September 1991 and at the Board in 
June 1992.

In a March 1993 decision, the Board, in pertinent part, 
denied service connection for atrophy of the testicles with 
ecchymosis of the scrotum.  The veteran then appealed to the 
United States Court of Veterans Appeals (Court).  In an 
August 1995 memorandum decision, the Court vacated the March 
1993 Board decision denying service connection for atrophy of 
the testicles with ecchymosis of the scrotum.  The Court then 
remanded the case for readjudication consistent with the 
Court's decision.  (The veteran also appealed a number of 
other issues in the March 1993 Board decision; the Court's 
decision affirmed the Board's decision on those issues, 
except one which the RO has since granted, as mentioned 
below.)

In March 1996, the Board remanded the case to the RO for 
further evidentiary development pursuant to the Court's 
memorandum decision.  In October 1998, the case was again 
remanded to the RO for additional development.

At the time of the last remand, issues on appeal included 
entitlement to service connection for cellulitis with 
phlebitis of the left leg and skin disease due to cellulitis, 
however, the RO thereafter granted this benefit.  The veteran 
then appealed for a higher rating for the condition, but the 
RO thereafter granted a total rating for the condition.  This 
represents a full grant of the benefits as to these issues, 
and thus they are not before the Board.


FINDING OF FACT

Atrophy of the testicles with ecchymosis of the scrotum was 
first noted in service; the ecchymosis has since resolved; 
and the veteran continues to have atrophy of the testicles 
which began in service.


CONCLUSION OF LAW

Atrophy of the testicles, with a history of ecchymosis of the 
scrotum, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1967 to June 1971, and from August 1971 to January 
1976.  His service medical records show that he injured his 
left medial thigh and left testicle in December 1968.  
Clinical findings at that time included slight swelling of 
the epididymis and swelling of the left testicle.  He 
received symptomatic treatment.  In November 1974, he was 
hospitalized for evaluation of severe pain in the left groin 
area.  With a diagnosis of an incarcerated femoral hernia, he 
was taken to surgery where he had an exploratory laparotomy 
which revealed multiple enlarged intra-abdominal lymph nodes.  
His postoperative course was complicated by the development 
of an acute cellulitis which was treated with an antibiotic, 
and his postoperative course was uneventful.  In November 
1975, he was given a separation examination which found small 
testes.  He was seen in early December 1975, and a 2-
millimeter mass was noted in the right scrotal area.  
Treatment included hot soaks.  

In March 1980, the veteran was given a VA general medical 
examination.  There was no finding suggestive of any 
disability of the testicles or scrotum, and no pertinent 
diagnosis was recorded.
 
VA outpatient clinical records show that the veteran was seen 
in October 1983 for evaluation of atrophic testicles.  No 
definitive diagnosis was recorded.  

In September 1991, the veteran testified at a hearing before 
the RO.  He stated that his atrophy of the testicles and 
ecchymosis of the scrotum were the result of an injury 
incurred while on active duty.  He also suggested that this 
disability may have been aggravated by his service-connected 
removal of a left ileac lymph node.  
 
In June 1992, the veteran testified at a hearing conducted at 
the Board.  He stated that he fell and injured his scrotum 
and testicles while on active duty, which resulted in 
residual disability, including progressive atrophy of the 
testicles.  He indicated that he had received treatment over 
the years for recurrent swelling and pain of the testicles 
and scrotum since that injury.  

In May 1996, the veteran was given a VA genitourinary 
examination.  He gave a history of trauma to the left side of 
his scrotum and left leg in 1968 while in service.  
Subjectively, he complained of atrophy of both testes and 
erectile dysfunction.  On objective examination, his abdomen 
revealed no palpable masses.  He had two small testicles in 
both sides of the scrotum, with no masses palpable and no 
tenderness present.  His prostate was within normal limits.  
He had normal pubic hair and secondary sex characteristics.  
His testes were indicated to be atrophic, with measurement of 
1cm by 1cm on both sides.  The examiner's diagnoses were 
atrophy of both testes, erectile dysfunction secondary to 
testicular atrophy, and no ecchymosis of the scrotum at this 
time.  

In a March 1997 addendum to this examination, the VA examiner 
reviewed the history including a service episode of injury to 
the left side of the scrotum and groin with ecchymosis at 
that time, and a service episode in which there was a 
laparotomy with excision of left iliac lymph node.  The 
doctor said that the veteran's "atrophy of the testicles 
might be aggravated rather than the result of his trauma."  
It was noted the veteran only had injury to the left side of 
the scotum and groin, not the right side, but the atrophy is 
on both sides, which would not indicate the atrophy of the 
testicles on both sides is due to the trauma he sustained to 
the left side.  It was noted the surgery (laparotomy) also 
was on the left side, which would also suggest that the 
atrophy of the right testis is unrelated to this surgery 
after the trauma.  The doctor said, "In my opinion, the 
atrophy of both testicles may be aggravated not because of 
his surgery or injury to this scrotum."

In a letter dated in August 1996, Dr. James M. Meek noted 
that the veteran had normal genitalia on admission to the 
military, and subsequently suffered a scrotal injury and was 
indicated to have small testes at the time of his discharge.  
Dr. Meek opined that it was likely that the veteran's 
testicular atrophy was related to the injury suffered during 
service.  He stated that there was no evidence indicating 
that the veteran had testicular atrophy when he entered the 
service, and that the veteran's condition should be 
considered to be connected to service.

In a letter dated in July 1997, Dr. William M. McBride stated 
that he had been treating the veteran for the previous five 
years.  Dr. McBride opined that the veteran's records 
indicated that his testicular atrophy occurred during 
service.  He stated that this condition was present before 
the veteran's testicular injury or surgery during service, 
but could have been aggravated by these events.  

In December 1998, the veteran was given a VA genitourinary 
examination.  The veteran stated that he developed atrophy of 
the testicles and ecchymosis of the scrotum following an 
exploratory laparotomy and left iliac lymph node biopsy done 
in service, and such operation followed trauma to the left 
side of the abdomen.  On objective examination, the veteran's 
penis was normal.  He had atrophic testicles, measuring 1cm 
by 1cm in size on both sides.  His epididymis was normal and 
he had no penile deformity.  The spermatic cord was not 
thickened.  His prostate was 10-15 grams in size and benign.  
The examiner's impression was atrophy of both testicles, 
secondary to secondary trauma in surgery, and erectile 
dysfunction secondary to testicular atrophy.

In March 1999, the veteran was again given a VA genitourinary 
examination.  The examiner opined that the veteran's 
testicular atrophy was not the direct result of his left 
testicular injury in 1968.  It was noted that at the time of 
that injury it was noted that there was ecchymosis of the 
scrotum and that the testicle were atrophic.  The VA examiner 
stated that injury to a testicle does not result in the 
sudden reduction of the size of the testicles.  The doctor 
said that it was therefore clear that the veteran's atrophic 
testicles were present prior to the injury of 1968.  It was 
also noted that the veteran only had injury to the left side 
of the scrotum and groin, and not the right side, and that 
injury to the left testicle would not result in atrophy of 
both testicles.  The doctor said that, with regard to the 
ecchymosis which was noted at the time of examination in 
service in 1968 following a left testicular injury, this was 
most likely the result of the injury.  The VA examiner then 
stated, "It is more likely than not, however, that atrophy of 
the left testicle was aggravated by the trauma."  The doctor 
said that it is clear that the testicular atrophy was not 
caused by the 1974 service laparotomy with left iliac lymph 
node excision for an incarcerated left femoral hernia.  The 
doctor then said, "It is as likely as not that the laparotomy 
and excision of the left iliac lymph node aggravated the 
testicular atrophy.  The surgery was on the left side and 
would have had little effect on the right testis."

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137;  
38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's entrance examination from September 1967 notes 
a normal genitourinary system.  Service medical records show 
a left medial thigh and left testicle injury in December 
1968, and an exploratory laparotomy and left iliac lymph node 
excision in November 1974.  His November 1975 separation 
examination showed small testes.  He was released from active 
duty in January 1996.

As testicular atrophy was not noted on the service entrance 
examination, the presumption of soundness on entrance into 
service applies.  This presumption of soundness may only be 
rebutted by clear and unmistakable evidence (obvious or 
manifest) showing preservice existence of a condition.  See 
38 C.F.R. § 3.304(b).  

The ecchymosis of the scotum (essentially a bruise) shown 
just after the service injury obviously has resolved, and the 
ecchymosis is now noted by history only.  The presence of 
testicular atrophy during and since service is clearly shown. 
There is no clear history from the veteran that testicular 
atrophy existed before service, and he denies preservice 
existence.  There are no medical records of testicular 
atrophy from before service.  Private medical opinions of 
record are to the effect that the veteran's testicular 
atrophy began during service and was either caused or 
aggravated by his in-service 1968 injury and 1974 laparotomy.  
The VA examination opinions include some inconsistent 
statements by the doctor, but the Board will interpret the 
doctor's statements as generally supporting the proposition 
that the service testicle/scrotal injury and/or the service 
laparotomy aggravated a preexisting testicular atrophy 
condition (particularly as to the left testis).

Upon consideration of all the evidence, the Board finds that 
the presumption of soundness on entrance into service has not 
been rebutted, as there is not clear and unmistakable 
evidence which demonstrates that the veteran's atrophy of the 
testicles existed prior to service.  The evidence as a whole 
may be reasonably interpreted as showing that atrophy of the 
testicles (with history of ecchymosis of the scrotum) began 
during active service.  With application of the benefit-of-
the-doubt rule, the Board so finds.  38 U.S.C.A. § 5107(b).  
Thus, service connection for atrophy of the testicles, with 
history of ecchymosis of the scrotum, is warranted.


ORDER

Service connection for atrophy of the testicles, with history 
of ecchymosis of the scrotum, is granted.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

